OPINION — AG — **** WATER POLLUTION CONTROL ACT — NON-PROFIT CORPORATION **** A PUBLIC BODY, AS REFERRED TO IN SECTION 13(F) OF THE FEDERAL WATER POLLUTION CONTROL ACT, AS AMENDED UNDER PRESENT LAW CANNOT BE CREATED UNDER THE PROVISIONS OF 18 Ohio St. 1968 Supp., 851-862 [18-851] — [18-862], A NON-PROFIT CORPORATION CANNOT BE CREATED PURSUANT TO THE PROVISIONS OF 18 Ohio St. 1968 Supp., 851-862 [18-851] — [18-862], BY A CITY, TOWN, COUNTY, DISTRICT OR OTHER PUBLIC BODY.  SUCH CORPORATIONS CREATED PURSUANT TO THE PROVISIONS OF 18 Ohio St. 1968 Supp., 851-862 [18-851] — [18-862], ARE NOT PROHIBITED FROM ACCEPTING FEDERAL GRANTS, WHEN AND IF THEY ARE MADE AVAILABLE.  UNDER THE PRESENT PROVISIONS OF THE ACT, FEDERAL GRANTS FOR WASTER TREATMENT WORKS CANNOT BE MADE TO NON-PROFIT CORPORATIONS CREATED PURSUANT TO THE PROVISIONS OF 18 Ohio St. 1968 Supp., 851-862 [18-851] — [18-862], W. HOWARD O'BRYAN, JR.